368 A.2d 1251 (1976)
Gina CACCHILLO et al.
v.
LEACH MACHINERY COMPANY et al.
v.
CRESCENT ALUMINUM CO., INC., et al.
No. 76-399-M.P.
Supreme Court of Rhode Island.
December 20, 1976.
McOsker, Isserlis & Davignon, Robert E. Davignon, Providence, for petitioners.
Hinckley, Allen, Salisbury & Parsons, Michael DeFanti, Providence, for Crescent Aluminum Co., Inc.

ORDER
The petition for certiorari is granted and the writ shall issue forthwith.
This case is consolidated with the cases of Rogers v. Toegemann, R.I., 368 A.2d 1253 and Fireman's Fund Ins. Co. v. McAlpine, R.I., 368 A.2d 1252.